DETAILED ACTION
This action is in response to communication filed on 2/15/2021
 	Claims 1-5 and 8-12 are pending.
Claims 1 and 5 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on *** has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 6-10, filed 2/15/2021, with respect to the rejection(s) of claim(s) 1 and 5 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Iwasaki (US 2010/0250696) in view of Potti et al. (US 2007/0156919).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki (US 2010/0250696) in view of Potti et al. (US 2007/0156919)

Regarding claim 1, Iwasaki discloses a method for data interchange, the method comprising: 
setting up a data connection via at least one network node (see Iwasaki; [0029]; In accordance with an instruction 105 from the application 104, the priority control unit 100 generates a SOAP message 106 containing a corresponding protocol binding header, and transmits it to the server 103. The transmitted SOAP message 106 flows as a stream 107 through the network. A servlet container 108 in the server 103 starts receiving data from the start of the SOAP message); 
following the setting up, effecting the data interchange by at least one message according to a stateless transmission protocol, wherein the at least one message contains not only data to be interchanged but also a message header including a characterization of a type and content of the message (see Iwasaki; [0030-0032]; Then, the priority control unit 101 of the server 103 acquires information 109 of the protocol binding header from the servlet container 108, and acquires the SOAP message as a stream 110. From the information 109 of the protocol binding header, the server 103 can determine, at the HTTP level serving as the application layer, that the received message is the SOAP message. After the end of acquiring the entire SOAP message, the priority control unit 101 binds the acquired SOAP message to service logic 111. Upon receiving the SOAP message, the service logic 111 executes processing of a service designated by the application 104.  Further, The application 104 of the client 102 instructs the priority control unit 100 to preferentially transmit an urgent SOAP message 114 to the server 103 during transmission of the SOAP message 106 (112)).
However, the prior art does not explicitly disclose the following:
wherein at least one quality of service attribute is provided in the message header; and 
determining, by at least one intermediary network node involved in the data interchange, a handling of a respective message using the at least one quality of service attribute, wherein the at least one quality of service attribute of the header comprises an association datum for associating the at least one message with an application or a group of applications.
Potti in the field of the same endeavor discloses techniques for enforcing network service level agreements.  In particular, Potti teaches the following:
wherein at least one quality of service attribute is provided in the message header (see Potti; [0410]; in step 3110, a Layer 2, 3 or 4 header of the application-layer message is remarked based on the selected QoS value); and
determining, by at least one intermediary network node involved in the data interchange, a handling of a respective message using the at least one quality of service attribute (see Potti; [0410]; For example, the DSCP value of mapping 3022 is written into the IP header of the received message. In an embodiment, when router 3004 is terminating an SSL connection to the first computer 3002, the DSCP value is passed to an S-tunnel element, which sets the DSCP value in the IP header of the SSL connection. This ensures that DSCP values are set after encryption of an outbound message), 
wherein the at least one quality of service attribute of the header comprises an association datum for associating the at least one message with an application or group of application (see Potti; [0404]; as a specific example, the received message may be an HTTP or XML message for an SAP application, Seibel application, etc). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Potti in order to incorporate techniques for enforcing network service level agreements.  One would have been motivated because a less wasteful, more productive, and more widely applicable technique for managing server failure, or the inability of a server to service a request, is needed. Potti presents improvements upon the approaches of the prior art (see Potti; [00016-0018]). 

Regarding claim 2, Iwasaki-Potti discloses the method of claim 1, wherein the stateless transmission protocol is configured according to the hypertext transfer protocol or HTTP (see Iwasaki; [0029]; the protocol binding header is a header containing information handled by a protocol (for example, HTTP) for transmitting a SOAP message). 

Regarding claim 3, Iwasaki-Potti discloses the method of claim 1, further comprising evaluating the at least one quality of service attribute on a transmission layer, an application layer, or the transmission layer and the application layer of the at least one network node involved in the data interchange (see Potti; [0410]; in step 3110, a Layer 2, 3 or 4 header of the application-layer message is remarked based on the selected QoS value).

Regarding claim 4, Iwasaki-Potti discloses the method of claim 1, wherein the at least one quality of service attribute comprises: 
a validity period for the at least one message for determining a transmission time after which the message is irrelevant; a time at which the at least one message is irrelevant; a priority value for prioritizing the at least one message on a transmission layer, an application layer, or the transmission layer and the application layer; an association datum for associating the at least one message with an application or a group of applications; or any combination thereof (see Iwasaki; [0056]; by setting a reading wait time (waittime) longer than 3 sec for each loop, reading of the second reception message can end prior to reading). 

Regarding claim 8, Iwasaki-Potti discloses the method of claim 1, wherein determining the handling of the respective message comprises determining the handling of the respective message in comparison with other messages using the at least one quality of service attribute (see Potti; [0406]; In step 3106, a message classification is determined for the message based on the matching. For example, based on applying the rules, a message is determined to fall in one of several classifications such as Mission Critical, Transactional Data, Bulk Data Transfer, and Network Management. In an embodiment, if multiple rules match on multiple different parts of a message, then the highest resulting message classification is used for all packets of a TCP session that carry the message). 

Regarding claim(s) 9, do(es) not teach or further define over the limitation in claim(s) 3 respectively.  Therefore claim(s) 9 is/are rejected for the same rationale of rejection as set forth in claim(s) 3.

Regarding claim(s) 10 and 11, do(es) not teach or further define over the limitation in claim(s) 4 respectively.  Therefore claim(s) 10 and 11 is/are rejected for the same rationale of rejection as set forth in claim(s) 4 respectively.

Regarding claim(s) 5, do(es) not teach or further define over the limitation in claim(s) 1 respectively.  Therefore claim(s) 5 is/are rejected for the same rationale of rejection as set forth in claim(s) 1 respectively.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki (US 2010/0250696) in view of Potti et al. (US 2007/0156919) in view of Jazra et al. (US 2012/0033563).

Regarding claim 12, Iwasaki-Potti discloses the invention substantially, however the prior art does not explicitly disclose the method of claim 1, wherein the association datum of the at least one quality of service attribute of the header comprises a response time or throughput specific to the application or the group of applications.
Jazra in the field of the same endeavor discloses techniques for packet classification and prioritization using an internet protocol (IP) header in a mobile wireless device.  In particular, Jazra teaches the following:
wherein the association datum of the at least one quality of service attribute of the header comprises a response time or throughput specific to the application or the group of applications (see Jazra; [0031]; Example parameters that can be configured include bandwidth, latency, timer values, PDU size, queue depths and re-transmission properties).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teachings of Jazra in order to incorporate techniques for packet classification and prioritization using an internet protocol (IP) header in a mobile wireless device.  One would have been motivated because there exists a need to classify and prioritize packets at both the network and link layers automatically by the mobile wireless communication device using an IP header (see Jazra; [0005-0006]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
For the reason above, claims 1-5 and 8-12 have been rejected and remain pending.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY H TRAN whose telephone number is (571)270-5638.  The examiner can normally be reached on Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIMMY H TRAN
Primary Examiner
Art Unit 2456



/JIMMY H TRAN/Primary Examiner, Art Unit 2456